Citation Nr: 1528654	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.   Entitlement to service connection for respiratory disability, claimed as asthma, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, or in the alternative, as secondary to service-connected nephropathy with hypertension associated with diabetes mellitus, type II.

3.  Entitlement to an effective date earlier than July 19, 2009 for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The matters of entitlement to service connection for respiratory disability, claimed as asthma, to include as secondary to service-connected diabetes mellitus, type II and entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, or in the alternative, as secondary to service-connected nephropathy with hypertension associated with diabetes mellitus, type II, were previously remanded by the Board in August 2014.  They now return for appellate review.

In a June 2011 VA Form 9, substantive appeal, submitted for the issues of entitlement to service connection for respiratory disability, claimed as asthma and entitlement to service connection for sleep apnea, the Veteran requested a hearing before a member of the Board.  However, in July 2013 statements, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

The Board has recharacterized the Veteran's service connection claim of asthma more broadly to include any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2009 statement, the Veteran referenced studies, which he reported showed the prevalence of asthma was significantly higher with patients with type II diabetes mellitus.  He also indicated that his sleep apnea may be linked to diabetes mellitus, type II, or in the alternative, to hypertension.  The record does not reflect copies of any studies referenced by the Veteran have been associated with the record, nor does the Veteran's statement provide relevant citations for the referenced studies.  Accordingly, on remand, the Veteran should be afforded the opportunity to provide actual copies of the studies referenced.

In the August 2014 remand, the Board requested the scheduling of examinations for the Veteran with respect to his respiratory disability and sleep apnea claims.  The Kansas City VA Medical Center reported that the Veteran did not report for the scheduled examinations.  As there is no documentation of record reflecting that the Veteran was properly notified of the scheduled examinations, and because the Veteran has a long history of reporting for scheduled examinations, the Veteran should once again be scheduled for examinations related to his respiratory and sleep apnea claims.  

Finally, in the March 2015 VA Form 9, substantive appeal, specific to the issue of entitlement to an effective date earlier than July 19, 2009 for the award of TDIU, the Veteran requested a video conference hearing before a Veterans Law Judge.  Such a hearing has not yet been afforded to the Veteran.  Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a video conference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal for entitlement to an effective date earlier than July 19, 2009 for the award of TDIU.  Thus, a remand is required in order to afford the Veteran his clearly requested video conference hearing for entitlement to an effective date earlier than July 19, 2009 for the award of TDIU.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.7, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran provide copies of any studies he referenced in his September 2009 statement, which purportedly showed the prevalence of asthma is significantly higher with patients with type II diabetes mellitus.

2.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of any diagnosed respiratory disability, to include asthma and/or for any sleep disability, to include sleep apnea.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examinations. 

(a.)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disability, to include asthma and/or any sleep disability, to include sleep apnea, was present in service, was caused by service, is otherwise related to service. 

(b.)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed respiratory disability, to include asthma was caused by, or aggravated by, the Veteran's service-connected diabetes mellitus, type II.  

(c.)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any sleep disability, to include sleep apnea, was caused by, or aggravated by, the Veteran's service-connected diabetes mellitus, type II, or in the alternative, was caused by, or aggravated by, his service-connected nephropathy with hypertension associated with diabetes mellitus, type II. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a respiratory disability, entitlement to service connection for sleep apnea, and entitlement to an effective date earlier than July 19, 2009 for the award of a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

5.  Following completion of the actions requested above, (to the extent possible), if any benefit sought has not been granted, schedule the Veteran for a video conference hearing before a Veterans Law Judge, to include as to the issue of entitlement to an effective date earlier than July 19, 2009 for the award of a TDIU, unless otherwise indicated.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.  Thereafter, this matter should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

